  Case: 2:20-cv-01577-JLG-KAJ Doc #: 7 Filed: 05/21/20 Page: 1 of 1 PAGEID #: 47




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

GERRY A. PERSINGER,
                                             CASE NO. 2:20-CV-01577
       Petitioner,                           JUDGE JAMES L. GRAHAM
                                             Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, MARION CORRECTIONAL
INSTITUTION,

       Respondent.

                                            ORDER

       On April 21, 2020, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that the petition for a writ of habeas corpus be dismissed.           (ECF No. 6.)

Although the parties were advised of the right to file objections to the Magistrate Judge’s Report

and Recommendation, and of the consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 6) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived his right to an appeal by failing to file objections. See Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

Date: May 21, 2020                                  ________s/James L. Graham__________
                                                    JAMES L. GRAHAM
                                                    UNITED STATES DISTRICT JUDGE
